DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 05/27/2021 is acknowledged. Claims 9-15 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Objections
Claim 1 is objected to because of the following informalities: 
Regarding claim 1, the examiner suggests “a print head of tl1e 3D printer” in line 4 should read “a print head of the 3D printer”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 7 recites the limitation "the second side" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner will interpret “the second side” to be “a second side”. Correction and clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 5, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US20180126672 A1).
Regarding claim 1, Chen teaches a service module (cleaning mechanism 4) of a three-dimensional (3D) printer (Abstract: three-dimensional printer with a cleaning function), comprising: a modular web (cleaning element 43a) to removably couple to the service module 
Regarding claim 3, Chen teaches the service module of claim 1, wherein the service module includes a spit roller (reel-in roller 442) to receive airborne printing and media agents ([0035] cleaning element 43a becomes dirty from cleaning the nozzle 21 and [0030] then the reeled-out cleaning element 43 can be reeled in to wind around the reel-in roller 442).
Regarding claim 5, Chen teaches the service module of claim 1, wherein the modular web is to clean the print head and to remove the printing agent when the print head is inactive ([0031] after the printing unit 2 prints a predetermined number of layers, the contact portion 411 of the scraper 41 is controlled to protrude out of the machine table 1).
Regarding claim 7, Chen teaches the service module of claim 1, wherein a second side of the modular web (contact surface 431) contacts the print head to clean the print head ([0029] contact surface 431 protrudes out of the machine table 1, so that the nozzle 21 of the printing unit 2 is cleaned by rubbing against the contact surface 431).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180126672 A1) as applied to claim 1 above, and further in view of Burmeister et al. (US7988256 B2).
Regarding claim 2, Chen teaches the service module of claim 1. However, Chen fails to teach wherein the service module does not include a spittoon.
In the same field of endeavor pertaining to a print head cleaning mechanism, Burmeister teaches the service module (service station 44) does not include a spittoon (a spittoon is not explicitly disclosed). The web has sufficient absorption capabilities that allow for a greater number of windings of web occupying the same volume, and therefore, a larger number of cleaning operations without replacing the web (see col 4 line 5-11).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art for the service module of Chen to not include a spittoon, as taught by Burmeister, for the benefit of having webs with sufficient absorption capabilities such that a larger number of cleaning operations can occur without replacing the web.
Regarding claim 6, Chen teaches the service module of claim 1. However, Chen fails to teach wherein a first side of the modular web is exposed to printing and media agents as the modular web unwinds and advances from a first roil. 
In the same field of endeavor pertaining to a print head cleaning mechanism, Burmeister teaches wherein a first side (absorbent regions 180) of the modular web (later 70) is 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the modular web of Chen to have a first side of exposed to printing and media agents as the modular web unwinds and advances from a first roil, as taught by Burmeister, for the benefit of allowing the web to continue to collect spitting after an absorbing region’s absorption capacity has been consumed.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180126672 A1) as applied to claim 1 above, and further in view of Steinfield et al. (US20080266342 A1).
Regarding claim 4, Chen teaches the service module of claim 1. However, Chen fails to teach wherein a length of the modular web is greater than 4 meters.
In the same field of endeavor pertaining to a print head cleaning mechanism, Steinfield teaches wherein a length of the modular web is greater than 4 meters ([0086] print in swaths across the polymeric media having a length of greater than 2 m). The relatively long modular web allows the service module to effectively wipe and service one or more print heads without sacrificing printing throughput ([0085] The ability of service stations 44 and 544 to effectively wipe and service one or more print heads without sacrificing printing throughput facilitates use of service stations 44 and 544 in printing systems having relatively long printing swaths).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US20180126672 A1) as applied to claim 7 above, and further in view of Steinfield et al. (US6692100 B2).
Regarding claim 8, Chen teaches the service module of claim 7. However, Chen fails to teach wherein the second side of the modular web is exposed for 22 millimeters or less before the print head is cleaned. 
In the same field of endeavor pertaining to a print head cleaning mechanism, Steinfield teaches wherein the second side of the modular web is exposed for 22 millimeters or less before the print head is cleaned (see col 12 line 63-67). The distance and speed the web travels maintains tension in the web without slack such that the web remains wrinkle-free (see col 12 line 67- col 13 line 4).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the second side of the modular web of Chen to be exposed for 22 millimeters or less before the print head is cleaned, as taught by Steinfield, for the benefit of maintaining a wrinkle-free web.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 16/075,683 (herein referred to as “copending application”) in view of Chen (US20180126672 A1).
Regarding claim 1, the copending application teaches a service module of a three-dimensional (3D) printer (see claim 1 line 1), comprising: a web to removably couple to the service module of the 3D printer (see claim 1 line 4-5) and when coupled to the service module to: clean a print head of the 3D printer (see claim 1 line 3). However, the copending application fails to teach the web is a modular web and that the modular web removes a printing agent from the print head.
In the same field of endeavor pertaining to a print head cleaning mechanism for a three-dimensional printer, Chen teaches a modular web (cleaning element 43a) that removes a printing agent from the print head ([0003] remained adhesive, spilled or escaped powder easily adheres to the nozzle and [0035] the cleaning element 43a becomes dirty from cleaning the nozzle 21). The modular web of Chen prevents the printing unit from being rubbed and cleaned every time it passes the cleaning mechanism, resulting in a longer nozzle lifespan ([0006] 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the web of the copending application be a modular web and for the modular web to remove a printing agent from the print head, as taught by Chen, for the benefit of increasing a printing nozzle lifespan.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587.  The examiner can normally be reached on Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/A.M./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743